Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a substrate comprising silicon; a buffer structure on the substrate, the buffer structure including one or more layers of buffer material comprising indium, gallium, and phosphorous, wherein a ratio of indium to gallium in the one or more layers of buffer material increases from a first value of 0.35 or less to a second value of at least 2; a body of Group III-V semiconductor material extending between and connecting the source and the drain”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a substrate comprising silicon; a buffer structure on the substrate, the buffer structure including n layers of buffer material and comprising indium, gallium, and phosphorous, a ratio of indium to gallium in a first layer of the n layers is 0.35 or less and the ratio in an nth layer of the n layers is at least 2; at least 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Changhyun Yi/Primary Examiner, Art Unit 2826